Citation Nr: 0625296	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1980 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2003 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The case was previously before on two occasions, most 
recently in July 2005, when it was remanded for examination 
of the veteran and a medical opinion.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

There is no competent medical evidence which links the 
veteran's current psychiatric disability, diagnosed as a 
substance induced mood disorder, to his active military 
service.  


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as a substance 
induced mood disorder, was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
March 2003 and June 2004 satisfied the duty to notify 
provisions with respect to the claim for service connection.  
The veteran's service medical records, private and VA medical 
records have been obtained, and he has been accorded a VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.   This 
appeal initially stems from an RO rating decision in October 
2001, which is prior to the letters which complied with the 
current notice and duty to assist provisions.  Accordingly, 
the initial adjudication of the claim on appeal was prior to 
the letters which satisfied the current duty to notify and 
assist provisions.  However, the claim has been subsequently 
readjudicated in multiple Supplemental Statements of the Case 
dated January 2005 and January 2006.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions and hearing testimony; 
private medical treatment records; VA medical treatment 
records; and a VA Compensation and Pension examination 
report.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the claim for service connection for a psychiatric 
disability.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, personality disorders are not diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
psychiatric disorder.  He specifically claims that he 
developed a mood disorder, which he has variously described 
as depression and bipolar disorder, during active service.  

The veteran's DD 214 reveals that he served in the Navy from 
August 1980 to February 1982.  He received an Honorable 
discharge.  However, the narrative reason for separation 
stated "unsuitability - apathy, defective attitudes, and 
inability to expend effort effectively."  The veteran's 
service medical records are complete.  In July 1980, entrance 
examination of the veteran was conducted with no 
abnormalities noted.  On the accompanying report of medical 
history, a history of "no alcohol/drug abuse" was 
indicated.  Service department medical treatment records 
dated July 1981 reveal that the veteran was brought to 
medical by the Shore Patrol on suspicion of injecting drugs.  
The veteran indicated that he had been seeing a chaplin for 
"depression +  ? alcohol abuse."  The veteran then reported 
a history of drug abuse dating back six years, which was well 
before his entry into active service.  He reported recently 
abusing Valium, alcohol and acid (LSD).  He was transferred 
to a Navy Drug Rehabilitation program and the discharge 
summary dated November 1981 revealed that the veteran "did 
not fully acquire the skills to remain substance free due to 
his poly drug problem."  A December 1981 record reveals a 
diagnosis of poly drug abuse.  In February 1982, separation 
examination of the veteran was conducted.  Psychiatric 
evaluation of the veteran was "normal" with no 
abnormalities noted by the examining physician.  

The veteran claims that he received treatment for symptoms of 
depression and substance abuse in 1984, which was shortly 
after he separated from service.  However, VA has requested 
all the medical records that the veteran has indicated exist.  
The result is that the has RO obtained a large volume of VA 
medical treatment records from various VA medical facilities.  
The earliest these records date back to is 1992.  

VA medical records reveal that in February 1992 the veteran 
sought treatment for alcohol and psychoactive substance 
dependence.  He reported at history of alcohol abuse dating 
back to age 14 along with a history of abusing Valium.  The 
diagnosis was:  alcohol dependence, psychoactive substance 
dependence, and borderline personality disorder.  A March 
1992 VA discharge summary reveals a diagnosis of alcohol and 
benzodiazepine dependence.  Subsequent VA medical treatment 
records reveal that the veteran has been in and out of 
inpatient substance abuse and psychiatric treatment on a 
regular basis, as well as requiring outpatient treatment from 
1992 to the present.  There are varying psychiatric diagnosis 
over the years which include:  depression in 1994; depressive 
disorder and anxiety disorder in 1998; bipolar disorder in 
2001; adjustment disorder with depressed mood in 2002; and 
bipolar disorder with psychotic features in 2003.  Besides 
these diagnoses, there are multiple concurrent diagnoses of 
substance abuse and dependence dating from 1992 to the 
present.  The abused substances indicated over the years have 
included:  alcohol; hypnotic sedatives (Valium / 
benzodiazepine); marijuana; and, cocaine.  

In November 2005, a VA Compensation and Pension examination 
of the veteran was conducted.  The examiner was specifically 
requested to resolve the veteran's current psychiatric 
diagnosis from among all the prior diagnoses which had been 
made.  After a full examination, and review of the medical 
evidence of record the final diagnosis was "mood disorder, 
not otherwise specified, and mood disorder secondary to 
polysubstance abuse."  In December 2005, a VA medical 
opinion was rendered based on the November examination report 
and a review of the record.  The diagnosis was "substance-
induced mood disorder and borderline personality disorder."  
The psychiatrist's medical opinion was that the "record does 
not establish that this veteran's psychiatric disorder has a 
50% or greater probability that its onset was during military 
service or causally related to the military service."

In June 2003, the veteran presented sworn testimony before 
the undersigned Veterans Law Judge.  He testified that he 
became lonely, homesick, and depressed during service and 
that as a result he began to abuse alcohol.  He also 
testified that two specific VA physicians had indicated that 
his current psychiatric disabilities were related to service.  
The RO obtained all of the records indicated, including 
records generated by the physicians indicated by the veteran, 
and the Board has reviewed all of the medical evidence of 
record.  The preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, claimed as bipolar disorder.  

The veteran clearly has a current mood disorder which has 
been variously diagnosed over the years as depression and 
bipolar disorder.  The current medical diagnosis of the 
disability is substance induced mood disorder.  However, 
there is no competent medical evidence showing any diagnosis 
of a mood disorder, or any other psychiatric disorder during 
service.  The earliest competent medical evidence showing a 
diagnosis of any such psychiatric disorder is in 1992, which 
is a decade after the veteran separated from service.  There 
is no competent medical evidence of record which in any way 
relates the veteran's current psychiatric disability to his 
military service or the substance abuse treatment during 
service.  The only competent medical opinion of record 
indicates that the veteran's current mood disorder did not 
have its onset during service.  

Some diagnoses of record indicate psychotic features to the 
veteran's mood disorder.  However, there is no evidence that 
any psychosis became manifest during service or within a year 
after the veteran separated from service.  Moreover, the 
current diagnosis does not indicate the presence of psychotic 
features with the mood disorder.  

To the extent that there are multiple diagnoses of record 
showing that the veteran has a personality disorder, such 
disorders are not diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  Accordingly, service connection 
for any such personality disorder must be denied.  

The Board notes a long history of diagnosis of substance 
abuse and substance dependence.  The service medical records 
reveal treatment for substance abuse during service.  
However, while the October 2001 RO rating decision denied 
service connection for alcoholism as well as bipolar 
disorder, the veteran did not file a Notice of Disagreement 
with the denial of service connection for alcoholism.  
Furthermore, the veteran initially filed his claim for 
service connection in January 2001.  With respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m).  Service connection for the 
veteran's alcohol and drug dependence is barred as a mater of 
law.  Service connection for post-service alcohol or drug  
dependence secondary to a service-connected disorder is 
permitted under Allen Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the reverse is true in the present case.  
The veteran's mood disorder did not cause his substance 
abuse.  Rather, the medical evidence of record clearly 
indicates has a substance induced mood disorder.  That is, 
his abuse of drugs and alcohol has caused his mood disorder.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, claimed as 
bipolar disorder, is denied.  



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


